This appeal on questions of law comes to this court from a judgment entered by the Court of Common Pleas of Franklin County on the appeal by the appellant here to that court from a finding of the Board of Liquor Control affirming the order of the Director of Liquor Control refusing the appellant's application for a renewal of his D-2 and D-3 liquor permits.
The appellant has enjoyed the privilege of D-2 and D-3 liquor permits in the operation of the "Winton Grill" located at 129 East Town Street in Columbus, Ohio, for a number of years. Before and during his operation of the Winton Grill, he held other permits granted under the Liquor Control Act of Ohio.
The basis upon which the Director of Liquor Control refused to renew the appellant's permits for the sale of alcoholic beverages on the premises is as shown by his order:
"The department finds that the local authorities having the primary responsibility for the enforcement of Chapters 4301 and 4303 of the Revised Code of Ohio, and for the maintenance of law and order in the community, object to the issuance of subject permits. The department finds that said objections are reasonable and well founded.
"In the exercise of its discretion as vested in it by Section4301.10, subparagraph (A) (2) of the Revised Code of Ohio, wherein the department is granted general authority to grant and refuse permits, the department finds that Frank L. Milenkovich is not a proper person to hold class D-2 and 3 permits in view of disorderly operations at subject premises and the permitting of said premises to be used as a refuge for lawless persons, and further in view of the numerous arrests and convictions growing out of incidents occurring on or about subject permit premises. *Page 123 
"The department notes the following number of arrests and convictions in the Columbus Municipal Court, between January, 1956, and August, 1957, from incidents occurring on or about subject premises:
    'Sixty-seven   —  convictions for intoxication Six            —  convictions for vagrancy Two            —  convictions for assault and battery One            —  conviction for aggravated assault One            —  conviction for resisting arrest One            —  conviction for discharging firearms.'"
The Chief of Police of Columbus testified in part as follows:
"This particular place, from the records that have been made relative to this place show that it is one of the highest for arrests for intoxication and that the persons arrested therein have long records. Many of them have long records for intoxication and other criminal offenses, including felonies."
In addition to the fact that the Winton Grill was the site of many arrests for intoxication, the evidence introduced by the department is that the appellant and his employees were nonco-operative in helping law enforcing officers, and that the place was generally dirty and littered with glass and spilled liquids.
The appellant claims the following errors:
"1. In affirming the decision and order of the Board of Liquor Control in the instant case;
"2. In holding that said order of the Board of Liquor Control was supported by reliable, substantial and probative evidence;
"3. In considering inadmissible and incompetent evidence in sustaining the decision and order of the Board of Liquor Control;
"4. Other errors apparent on the face of the record."
The appellant's contention that the admission of the records of the police department concerning arrests of intoxicated and disorderly persons found in the Winton Grill constituted prejudicial error is without legal foundation. The Director of Liquor Control is charged with regulating the liquor business and to see to it that those licensed to conduct such business live up to the standards required by the rules of the department and *Page 124 
the Liquor Control Act and, in general, with requiring permits to effect the maintenance of public decency, sobriety and good order in the conduct of such business.
The director is not bound by the common-law rules of evidence in carrying out his investigations upon considering an application for either a permit or a renewal. Section 4303.271, Revised Code, provides that an applicant for a renewal of the same class of permit for the same premises shall be entitled to the renewal, and the department shall renew the permit unless the department rejects for good cause any such application. This provision of Section 4303.271 cannot be interpreted as giving a permit holder a right to renewal in all events. The director has not only the right but the obligation to ascertain by every reasonable means available to him whether the permit holder has conducted his business according to the standards prescribed by the rules of the department. A valuable source of information as to the manner in which the permit holder conducts his business is to be found by examining the records of the police department, upon which department rests the primary duty and which is directly concerned with enforcing the law in and about the premises of permittees.
The records received were made in the regular course of the operation of the police department, and the director had a clear right to the use of such information in passing on the appellant's right to a renewal of his permits. It should be noted that the appellant testified that he had personal knowledge of a number of arrests being made of intoxicated persons in the Winton Grill during the permit year from August 1956 to August 1957, thus supporting the police records by his own testimony.
The other errors claimed by the appellant are not sustained by the record. A careful reading of the bill of exceptions shows that the refusal of the director to renew the appellant's permits was based on reasonable, probative and substantial evidence. In the case of State, ex rel. Jones, v. Bryant, Dir., 159 Ohio St. 59,62, 110 N.E.2d 912, the court said:
"It is apparent from the provisions of that section and the entire Liquor Control Act that the legislative policy of the state is to grant liquor permits for a comparatively short period of time, not to exceed one year, subject, in the meantime, to suspension, *Page 125 
revocation or cancellation under certain circumstances named in the act. The purpose of providing such brief tenures is to give the Department of Liquor Control continuing authority to consider the renewal or cancellation of such a permit in the light of business operation under the permit by its holder, and in light of ever changing circumstances relating to the propriety of such renewal or cancellation."
We must conclude that the affirmance by the Court of Common Pleas of the orders of the director and Board of Liquor Control denying the appellant a renewal of his D-2 and D-3 permits was clearly justified by the record. The judgment is, therefore, affirmed.
Judgment affirmed.
HURD, P. J., and KOVACHY, J., concur.
HURD, P. J., KOVACHY and SKEEL, JJ., of the Eighth Appellate District, sitting by designation in the Tenth Appellate District.